PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/177,675
Filing Date: 1 Nov 2018
Appellant(s): Narayanan et al.



__________________
Timothy Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 11, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated September 04, 2020 from which the appeal is taken have been modified by the advisory action dated November 10, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
The claim rejections under 35 USC 103(a) as being unpatentable over Kume on claims 1-2, 4, 6, 10, 12, 14-16 and 19-20 are maintained.  The rejection to claim 10 which was originally listed in the title of the Final Rejection but omitted from the body of the rejection, was later explained in the Advisory Action and is shown below in this restatement of rejection.
Claims 1-2, 4, 6, 10, 12, 14-16, 19-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume (US 2013/0017436 A1).
As to Claims 1-2, 4, 6 and 15-16, Kume discloses an electric vehicle comprising a busbar 6 with a rectangular cross-section and electrically connected to two components, wherein the width and thickness (height) dimensions for the busbar are optimized and the thickness (height) is 1mm-3mm and the width is 1 cm to 3 cm (Title, Fig. 17 and paragraph [0042]).  These ranges overlap with the claimed ranges.  The courts have held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” and the Federal Circuit held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 25 that are formed separately from the busbar and are configured to connect two electronic components, and the connectors have a reduced width dimension relative to the width of the busbar (Fig. 17).
As to Claim 10, Kume discloses wherein the connector 24,25 comprises a hole 24 to receive a projection 25 (Fig. 18). 
As to Claims 12 and 19, Kume discloses wherein a busbar 6 is connected to a battery pack and to an external electronic component (Fig. 17-18 shows one end of a busbar connected to a battery and another end extending beyond the endplates 4).
As to Claims 14 and 20, Kume discloses wherein the two electronic components are arrays of battery cells (Fig. 2, 6C).


The claim rejections under 35 USC 103(a) as being unpatentable over Kume and Burkman on claim 7 is maintained.
Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume (US 2013/0017436 A1) as applied to claims 1-2, 4, 6, 10, 12, 14-16, 19-20 and 24 above and in further view of Burkman (US 9,853,435 B1).
As to Claims 7 and 22, Kume does not specifically disclose a multilayered busbar.
However, Burkman teaches of a multilayered busbar (Abstract).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the busbar of Kume to comprise a multilayered busbar because Beulque et al. teaches that a busbar that can be flexed and bent to accommodate positioning in various configurations can be provided (col. 3, lines 6-13).

The claim rejections under 35 USC 103(a) as being unpatentable over Kume and Kinoshita et al. on claim 9 is maintained.
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume (US 2013/0017436 A1) as applied to claims 1-2, 4, 6, 10, 12, 14-16, 19-20 and 24 above and in further view of Kinoshita et al. (US 2014/0287622 A1).
As to Claim 9, Kume does not specifically disclose a busbar having locking tabs.
However, Kinoshita et al. teaches of a busbar having locking tab connectors (paragraph [0054]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the busbar of Kume to comprise a busbar having locking tab connectors because Kinoshita et al. teaches that a locking tab is a suitable connector for a busbar (paragraph [0054]).  In addition, the courts have held that one of ordinary skill in the art would have been capable of applying this known technique to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  See KSR, MPEP 2143, I, D.

The claim rejections under 35 USC 103(a) as being unpatentable over Kume and Sato et al. on claim 13 is maintained.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume (US 2013/0017436 A1) as applied to claims 1-2, 4, 6, 10, 12, 14-16, 19-20 and 24 above and in further view of Sato et al. (US 2013/0134939 A1).
As to Claim 13, Kume does not specifically disclose wherein the busbar is connected to a charger.
However, Sato et al. teaches of an electric vehicle comprising a busbar connected to a charger and batteries (paragraph [0022]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of Kume 

The claim rejections under 35 USC 103(a) as being unpatentable over Kume and Ogasawara et al. on claim 18 is maintained.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume (US 2013/0017436 A1) as applied to claims 1-2, 4, 6, 10, 12, 14-16, 19-20 and 24 above and in further view of Ogasawara et al. (US 2011/0064987 A1).
As to Claim 18, Kume does not specifically disclose wherein the busbar is connected to wires.
However, Ogasawara et al. teaches of a busbar connected to a plurality of wires (paragraph [0017]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of Kume to comprise wires used to connect to the busbars because Ogasawara et al. teaches that the assembly of an electric power source can be improved (paragraph [0044]).

The claim rejections under 35 USC 103(a) as being unpatentable over Kume and Golubkov on claims 21 and 23 are maintained.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume (US 2013/0017436 A1) as applied to claims 1-2, 4, 6, 10, 12, 14-16, 19-20 and 24 above and in further view of Golubkov (US 2017/0098814 A1).
As to Claims 21 and 23, Kume does not specifically disclose the connectors are welded to the busbar.
.

(2) Response to Argument
Applicant's arguments with respect to the claims have been considered but are not persuasive. 
Applicant’s principle arguments are:
a) Kume does not teach wherein the connectors have a width less than the busbar because the drawings of Kume are not dimensioned and are not indicated as being drawn to scale (claim 1).
b) Paragraph [0047] of the original disclosure provides criticality associated with the relative sizing of the claimed busbars and connectors (claim 1).
c) One would not add locking tabs to the connectors of Kume because it would render the bolts of Kume inoperable (claim 9).
d) The prior art does not teach wherein the connectors include a hole to receive a projection (claim 10).
e) One would not weld the connectors of Kume to the busbar because it would render the bolt of Kume inoperable (claims 21 and 23).
f) Modifying the bolts of Kume in the manner of claim 24 would render the bolts of Kume inoperable (claim 24).

In response to Applicant’s arguments, please consider the following comments:
a) The drawings of Kume may not be drawn to scale however, it is clearly shown in the figures that the connectors 25 have a reduced width dimension (left to right direction in Fig. 17-18) relative to the width of the busbar 6 (Fig. 2 and 17-18).  Furthermore, the courts have held that where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
b) Paragraph [0047] of the original disclosure does not provide criticality for the claimed dimensional relationship, and merely states that the busbar having an exaggerated width may not be readily connected to various electronic components, thus the busbar is connected with connectors at the ends.  Paragraph [0048] merely states that the connector has a reduced width relative to the width of the busbar.  Nothing states the criticality of the relative formation of the busbar and the connector.  In addition, Kume teaches wherein the width and thickness (height) of the busbar are optimized depending on the amount of power supplied to the load (paragraph [0042]). Kume is clearly recognizing that the relative size of the busbar is a result-effective variable. 
c) The teachings of Kinoshita teach that a busbar having locking tab connectors is a concept that can replace the busbar and connectors of Kume, and one of ordinary skill in the art would realize that it would be obvious to modify the busbar and 
d) Kume teaches connectors 24,25 wherein the connector 24 comprises a hole to receive a projection (Fig. 17-18).
e) The teachings of Golubkov teach that a busbar having connectors welded thereto is a concept that can replace the busbar and connectors of Kume, and one of ordinary skill in the art would realize that it would be obvious to modify the busbar and connectors of Kume to comprise the busbar and connector combination of Golubkov because Golubkov teaches that a mechanically robust electrical connection with low electrical resistance can be provided.  Applicant has not provided evidence that the prior arts cannot be combined.
f) The claimed shape and relative dimensions of the connectors are an obvious matter of design choice that has no critical effect on the function of the claimed device or the device taught in the prior arts.  See MPEP 2144.04, IV, A, B.  There is no specific teaching of criticality in the original disclosure for the claimed shape of the connectors.  In addition, element 24 is part of the connector of Kume and comprises a constant width along the entire length of the element (fig.17-18).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM A ARCIERO/Examiner, Art Unit 1727                                                                                                                                                                                                        
Conferees:


/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.